Pratt, J.
The act in question is a remedial statute to prevent waste of public moneys, and must be liberally construed to effectuate such intent. It is in no sense an act to punish acts already done, but to prevent the doing of acts prejudicial to the public interest. The petition was in due *121form, and contained all the allegations necessary to set the machinery provided in the act in motion.
The fact that the petitioners had other remedies to prevent waste of the public moneys is not material, as the statute gave them specifically this remedy.
Neither does the fact that the bills had been examined and audited by the town board affect the question. If a bill is fraudulent, the fact of its being audited gives it no vitality. The statute was passed to stop the payment of such bills, and the fact that they are audited raises a presumption that the moneys of the town are being illegally applied.
The objection that the experts appointed were vested by the order with any illegal powers was not well taken. The order in every respect complied with the statute, and the order must be affirmed, with costs.